DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 1/20/2022.
Claims 1-13 are pending.
Claims 3, 5, 6, and 10-13 are withdrawn from consideration

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1, 2, 4, and 7-9 in the reply filed on 9/29/2021 is acknowledged. Claims 3, 5, 6, and 10-13 are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
The phrase “a refrigerant circuit which at least” should read “a refrigerant circuit in which at least”.


Allowable Subject Matter
Claim(s) 4 and 9 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in these claims, in an obvious combination with the limitations of their base claims.  Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0121923 to Rusignuolo, US 2004/0252053 to Harvey, JP 2002-115941 to Masao, US 2015/O183282 to Muralidhar.
Regarding claim 1, Rusignuolo teaches a container refrigeration apparatus comprising:
a refrigeration cycle unit having,
a refrigerant circuit which at least a radiator and an evaporator are connected (par. 12),
an external fan provided in the vicinity of the radiator (par. 12, the condenser will be external to offload heat into the outdoor environment), and
an internal fan provided in the vicinity of the evaporator (par. 12, the evaporator will be internal to provide cool air into the container), and
a controller (73) configured to:
control an action of the refrigeration cycle unit to adjust a temperature of inside air in a container to a desired temperature (par. 14, 15), 
a first electric power supplier (alternator 58) connected to components of the refrigeration cycle unit and configured to supply electric power to the components (par. 12, Fig. 2).
the first electric power supplier is connected to at least the external fan and the internal fan.  (par. 12, Fig. 2).
Rusignuolo does not teach,
The controller determines whether or not a strong impact acted on the container, and
perform an abnormality diagnosis to diagnose whether or not at least one of the container or the container refrigeration apparatus has an abnormality when the controller determines that the strong impact acted on the container, and 
the container refrigeration apparatus further comprising:
a detecting sensor configured to detect a physical quantity for determining whether or not the strong impact acted on the container by the controller, and transmit the physical quantity to the controller,
a secondary electric power supplier separate from the first electric power supplier and configured to supply electric power to the controller and the detecting sensor.
Harvey teaches
The controller determines whether or not a strong impact acted on the container. 
(par. 47, accelerometers measure a damaging impact, against a threshold. Note that an accelerometer will measure the same properties as the GPS receiver recited in par. 47 applicants published application, i.e. “moving distance, moving speed, and moving time”).
Masao teaches,
an abnormality diagnosis section configured to perform an abnormally diagnosis to diagnose whether or not at least one of the container or the container refrigeration apparatus has an abnormality when the impact determination section determines that a strong impact acted on the container, and a detecting sensor configured to detect a physical for determining whether or not the strong impact acted on the container by the controller, and transmit the physical quantity to the controller.    
 (par. 22-26, at an impact of 20 g or more the power supply to the cooling machine is cut off, and a refrigerant sensor diagnoses whether refrigerant is leaking from the cooling machine).
Muralidhar teaches,
a first power source connected to components of the refrigeration cycle unit and
configured to supply electric power to a compressor (par. 26. Compressor is powered by a generator)
a secondary power source separate from the first power source and configured to supply electric power lo the controller and the detecting sensor. (Par. 24, controller is powered by a battery).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Rusignuolo, in view of Harvey, Masao and Muralidhar, in order to perform a safety check for leaking refrigerant when strong impacts are detected, for safety reasons, and to provide a separate power source for the controller and detecting sensor so that they can function even if the first power source is turned off.

Regarding claim 2, Rusignuolo as modified teaches the container refrigeration apparatus of claim 1, further comprising a refrigerant sensor (Masao, 14, par. 22-26) provided in the container and configured to detect the leakage of the refrigerant from the refrigerant circuit, wherein 
in the abnormality diagnosis, the controller determines whether or not the refrigerant has leaked from the refrigerant circuit based on the value detected using the refrigerant sensor (Masao, par. 22-26), and if the controller determines that the refrigerant has leaked from the refrigerant circuit, the controller diagnoses that the container refrigeration apparatus has an abnormality. (Masao, Par. 22-26).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Rusignuolo, in view of, Masao, in order to determine if the abnormality actually occurred before taking remedial action.



Regarding claim 8, the container refrigeration apparatus of claim 1, further comprising,
an impact sensor configured to detect an acceleration, wherein if a value of the acceleration detected using the impact sensor is equal to or greater than a predetermined value, the controller determines that the strong impact acted on the container. 
(Harvey, par. 57, accelerometers measure a damaging impact against a threshold)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0121923 to Rusignuolo, US 2004/0252053 to Harvey, JP 2002-115941 to Masao, US 2015/0183282 to Muralidhar, US 2014/0067313 to Breed.
Regarding claim 7, the container refrigeration apparatus of claim 1, further comprising a Global Positioning System (GPS) receiver configured to detect positional information of the container, 
the controller calculates an impact value acted on the container based on a change in positional information of the container detected with the Global Positioning System (GPS) receiver, and if the calculated impact value is equal to or greater than a predetermined value, the controller determines that the strong impact acted on the container.
Breed teaches
The use of GPS to track cargo containers (par. 18), where the GPS system is used to determine the acceleration of the container (par. 20).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Harvey, in view of Breed, in order to utilize the GPS system to determine impact accelerations, either as a backup to Harvey’s accelerometers, or as an alternative to Harvey’s accelerometers so that accelerometers are not needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763